Citation Nr: 9910540	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic fungal 
infection of the groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was remanded to the RO in December 1995 on the 
issues of an increased rating for post-traumatic stress 
disorder (PTSD) and entitlement to service connection for 
chronic fungal infection of the groin.  While at the RO, a 
100 percent disability rating for PTSD was granted, effective 
August 4, 1989, the date of the grant of service connection 
for that disorder, although it is incidentally noted that no 
verification of claimed PTSD stressors was ever undertaken.  
This is a complete grant of benefits as to PTSD.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the remaining 
issue is as stated on the title page.

In his August 1990 VA Form 9, the veteran may have raised a 
claim of entitlement to service connection for tinnitus.  
This matter is referred to the RO for appropriate action.

The issue of entitlement to a rating in excess of 30 percent 
for bilateral hearing loss will be addressed in the remand, 
below.
   

FINDING OF FACT

There is no competent evidence that the veteran currently has 
a fungal infection of the groin and that such is related to 
service.


CONCLUSION OF LAW

The claim for service connection for chronic fungal infection 
of the groin is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal no complaints or findings of a 
skin disorder of the groin.  While the veteran had plantar 
warts on the bottom of the left foot in January 1968, a skin 
disorder in the groin area was not noted.  In April 1968, the 
veteran reported a left inguinal herniorrhaphy in April 1967 
and that he had had left inguinal pain for the past four 
months.  He was examined and noted to have a slight bulge at 
the incision site and a varicocele; no abnormalities of the 
skin in the groin area were noted.  

The record reflects that the veteran's original claims folder 
was lost and that in 1983 the RO created a rebuilt folder.  
In November 1983 the veteran was asked by the RO to submit 
any award letters or other correspondence that he had 
received from the VA.  He did not respond.  In August 1989 he 
stated that he wished to reopen his claim to include for a 
chronic fungal infection of the groin.  In August 1989 the RO 
again asked the veteran for copies of all correspondence he 
had received from the VA.  He appears not to have responded.  

In November 1989, the veteran was afforded a VA examination.  
The veteran reported that he had had a recurrent crotch 
fungus and infections when he was serving in Vietnam and that 
it recurred during hot weather.  He stated that there was 
some scarring in that area.  The examiner noted that he did 
not see any lesions.  The examination of the crotch area 
revealed a slight brownish discoloration of the skin on the 
medial side adjacent to the scrotum, each being 4 to 5 
centimeters (cm) in diameter.  The examiner found no evidence 
of acute dermatitis or tinea.  The assessment was a past 
history of a fungal infection of the crotch that was 
currently in remission.  The examiner indicated that the 
veteran, "apparently, by history, has recurrences of a 
fungal infection, with none in evidence at this particular 
time."

VA outpatient treatment records from 1984 to 1993 do not 
reveal any complaints or findings of a skin disorder of the 
groin.

In his August 1990 VA Form 9, the veteran asserted that he 
had a skin disorder that  began during service in Vietnam, 
and that the skin disorder continued to recur on a regular 
basis.  He also indicated that his service medical records 
contained numerous entries for the reported occurrences of 
the skin disorder.

In December 1995, this case was remanded for further 
development, and in January 1996, the RO noted that the 
veteran's original claims file was still not located.

A February 1996 statement from a Vet Center reveals that the 
veteran was treated at that facility for a psychiatric 
disorder.  There was no indication that he was being treated 
for a skin disorder.

In July 1997, the RO made another search for the additional 
service medical records, including a separation examination 
report.  No additional records were located.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that physician, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).


Analysis

Although the veteran has said that he had a fungal skin 
disorder in service, the available service medical records 
show no such skin disorder during service.  Additionally, 
there is also no competent evidence that the veteran 
currently has a fungus infection in the groin area; he has 
neither submitted nor identified any medical evidence of a 
current disability.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143.   

It is not apparent from the veteran's service records that he 
served in combat with the enemy, but even assuming that he 
did and accepting his statement of a skin problem affecting 
the groin area during service (see 38 U.S.C.A. § 1154(b)), 
the veteran is not competent to diagnose such as a fungus 
infection.  See Espiritu, 2 Vet. App. at 494-95.  
Additionally, the most recent (and only) relevant medical 
evidence was in November 1989, almost 10 years ago, when a VA 
examiner specifically noted that there was no current 
evidence of a skin disorder.  His assessment was a past 
history of a fungal infection of the crotch that was 
currently in remission.  The physician merely noted that the 
veteran, apparently by history, had recurrences of a fungal 
infection.  In other words, the examiner did not specifically 
diagnose a current skin disorder, and, based on the his 
comments, there is no competent evidence of a chronic, 
recurring skin disorder after service.  See LeShore, 8 Vet. 
App. at 409.  Although in his August 1990 VA Form 9, the 
veteran said that he had a skin disorder in service that was 
still recurring, medical records dated subsequent to the 1989 
VA examination do not show any complaints or findings of a 
skin fungus in the groin area or elsewhere.  The veteran's 
assertion of recurrence is not competent medical evidence for 
purposes of well grounding this claim since he is not shown 
to be qualified to determine the diagnosis or etiology of a 
medical condition, even though he is competent to report 
observable symptoms.  See Espiritu, 2 Vet. App. at 494-95.

In short, there is no competent evidence of record showing 
that the veteran now has a chronic fungal disorder of the 
groin and that such is related to his report of a recurrent 
skin disorder of service origin.  See Caluza, 7 Vet. App. at 
506.  Accordingly, his claim for chronic fungal infection of 
the groin is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  In the December 1995 remand, the Board requested 
that the RO make another search for the veteran's service 
medical records; in July 1997, the RO did.  Although the 
Board requested that the veteran's vocational rehabilitation 
file be associated with his claims file, that request was 
with regard to the issue of an increased rating for PTSD, an 
issue that is no longer in appellate status.  Also, although 
there is a September 1989 authorization for Garberville 
Medical Clinic treatment records, the veteran would have to 
reauthorize the release of those records since a 10 year old 
release is too old.  Pursuant to the Board's December 1995 
remand, the RO wrote to the veteran asking him to identify 
evidence that would be relevant to his claim and providing 
him with the VA form for authorizing the release of medical 
records.  He did not respond.  If a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 406 (1991).



ORDER

Service connection for chronic fungal infection of the groin 
is denied.


REMAND

In a March 1994 statement, the veteran indicated that he 
disagreed with the assignment of a 30 percent disability 
rating for his bilateral hearing loss.  He indicated that a 
statement of the case should be prepared and that he wanted a 
hearing regarding that matter.  The RO has not issued a 
statement of the case with regard to this issue or scheduled 
a hearing.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, No. 97-1467 (U.S.Vet. 
App. Mar. 12, 1999). 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a rating in excess of 30 percent for 
bilateral hearing loss, and the veteran 
should be advised of the time in which to 
perfect his appeal.  The RO should also 
contact the veteran and clarify whether 
he still wants a hearing on the issue of 
an increased rating for bilateral hearing 
loss and take any further appropriate 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 


